DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 1, line 10, “without” should be --with--.
Page 1, lines 12 and 13, “boar” should be --bore--.  
Page 4, line 25, “bolt 30” seemingly should be --bolt 26--.
Appropriate correction is required.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:
Claim 1 recites the limitation “a first threaded bore” in line 5.  Claim 1 further recites “the threaded bore” in line 7, and “the first bore” in line 8.  While it is clear that these refer to the same component, it would promote greater coherence to employ more consistent naming.
Claim 1, line 10, “later” seemingly should be --lateral--.
Claim 13, line 11, “later” seemingly should be --lateral--.
Appropriate action is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the pivot bolt" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 is seemingly intended to depend on claim 3, and will be treated as such for further examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13 and 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Schoolman (U.S. 2017/0202130) in view of Bucher-Guyer AG (CH 338995, English translation retrieved from Espacenet).
Regarding claim 13, Schoolman discloses (Fig. 1-5, excluding, 3A, 4A) a method of laterally adjusting a gauge wheel on an agricultural row unit, comprising: mounting the gauge wheel (36) on a first end of an elongated arm (38); and mounting a second end of the arm to the row unit using a first bolt (54) extending through a bushing (52) threaded into a bore (58) in the second end of the arm.
Schoolman does not disclose tightening a second bolt extending through holes in a split second end of the arm so as to fix the bushing against rotation in the bore so as to set an initial lateral position of the gauge wheel; loosening the second bolt to allow the bushing to be turned in the threaded bore to adjust the lateral position of the gauge wheel; and then retightening the second bolt to lock the gauge wheel in a second adjusted lateral position.
Rather, Schoolman discloses tightening a set screw (77) extending through an aperture (78) in the second end of the arm so as to fix the bushing against rotation in the bore so as to set an initial lateral position of the gauge wheel; loosening the set screw to allow the bushing to be turned in the threaded bore to adjust the lateral position of the gauge wheel; and then retightening the set screw to lock the gauge wheel in a second adjusted lateral position ([0028], lines 1-9).
However, Bucher-Guyer discloses (Fig. 1-4) a method of laterally adjusting flat contact surfaces on a cutter head of a mower, comprising: mounting the flat contact surfaces (10) on a split housing (1); tightening bolts (5) extending through holes in the split housing so as to fix bushings (threaded sleeves 2), threaded into bores in the housing, against rotation in the bores so as to set an initial lateral position of the flat contact surfaces; loosening the bolts to allow the bushings to be turned in the threaded bores to adjust the lateral position of the flat contact surfaces; and then retightening the bolts to lock the flat contact surfaces in a second adjusted lateral position ([0028]).  Bucher-Guyer teaches that such an arrangement is useful for adjusting (eliminating) the play between the flat contact surfaces and a rounded contact surface (11) of a pivot pin (12).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Schoolman by substituting the method steps for securing the bushing of Schoolman with those of Bucher-Guyer.  Both methods are known in the art for securing laterally adjustable, threaded bushings in lateral position relative to their housings, and such a substitution would operate as expected without producing new results.  The bolts of Bucher-Guyer are henceforth considered second bolts relative to the first bolt of Schoolman
Regarding claim 15, in the combination above, the gauge wheel is adjusted without use of shims, jam nuts, or set screws.
Regarding claim 16, in the combination above, Bucher-Guyer discloses (Fig. 1-4) that the second bolt clamps the bushing in the bore of the arm ([0022]).
Regarding claim 17, in the combination above, Bucher-Guyer discloses (Fig. 1-4) that the first and second bolts (the first bolt being concentric with the bushing as taught by Schoolman) extend substantially perpendicular to one another.

Claims 1, 3-4, 6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schoolman in view of Bucher-Guyer AG and Lohrentz (U.S. 5,511,498).
Regarding claim 1, Schoolman discloses (Fig. 1-5, excluding 3A, 4A) a row planter, comprising: a frame (48), a pair of discs (30) on the frame to form a furrow in the ground; a pair of gauge wheels (36) each being adjustably mounted on the frame via an arm (38); each arm having a head (56) with a first threaded bore (bore 58, threaded portions 72); each arm including an adjustment bushing (58) threadably extending through the first bore to variable distances so that the arm and gauge wheel is laterally adjustable from an initial lateral position to a second lateral position relative to the discs (Abstract, lines 1-6).
Schoolman does not disclose a split head with a second bore transverse to the first bore; the head having a slot extending from a perimeter edge to the first threaded bore; and each arm having a bolt extending through the second bore and a nut tightenable on the bolt to clamp the adjustment bushing in the first threaded bore.
Rather, in order to secure the adjustment bushing in the first threaded bore, Schoolman discloses a set screw (77) threaded into an aperture (78) into contact with the adjustment bushing.
However, Bucher-Guyer discloses (Fig. 1-4) a cutter head for a motor mower, comprising a split housing (1) with first threaded bores and second bores transverse to the first bores; the housing having slots (4) extending from a perimeter edge to the first threaded bores; the cutter head including adjustment bushings (threaded sleeves 2) threadably extending through the first bores to variable distances so that flat contact surfaces (10) are laterally adjustable from an initial lateral position to a second lateral position relative to a rounded contact surface (11) of a pivot pin (12); and the cutter head having bolts (5) extending through the second bores and tightenable on the housing to clamp the adjustment bushings in the first threaded bores.  Bucher-Guyer teaches that such an arrangement is useful for adjusting (eliminating) the play between the flat contact surfaces and the rounded contact surface of the pivot pin ([0022], [0028]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Schoolman by substituting the mechanism for securing the adjustment bushing of Schoolman with that of Bucher-Guyer, specifically by providing a split head with the second bore, slot, and bolt as taught by Bucher-Guyer.  Both arrangements are known in the art for securing laterally adjustable, threaded bushings in lateral position relative to their housings, and such a substitution would operate as expected without producing new results.
Schoolman in view of Bucher-Guyer does not disclose a nut tightenable on the bolt to clamp the adjustment bushing in the first threaded bore.
Rather, in order to clamp the adjustment bushing in the first threaded bore, Bucher-Guyer discloses the bolts (5) tightenable on the second bores, which themselves are internally threaded.
However, Lohrentz discloses (Fig. 1-4) an eccentric cam locking assembly, comprising an arm (32) having a bolt (fastener 50) extending through a second bore (in collars 32D) and a nut (fastener 50, opposite the bolt head) tightenable on the bolt to clamp the eccentric cam (24) in a first bore (46).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Schoolman in view of Bucher-Guyer by substituting the mechanism for clamping the adjustment bushing of Bucher-Guyer with that of Lohrentz, specifically by providing a nut for tightening on the bolt as taught by Lohrentz.  Both arrangements are known in the art for clamping a split housing, and such a substitution would operate as expected without producing new results.
Regarding claim 3, Schoolman further discloses (Fig. 3) a pivot bolt (54) extending through the adjustment bushing.
Regarding claim 4, Schoolman further discloses (Fig. 3) that the pivot bolt rotates within the adjustment bushing ([0022], lines 7-12).
Regarding claim 6, Schoolman discloses (Fig. 1-5, excluding 3A, 4A) a mounting assembly for a gauge wheel (36) on a row planter, comprising: an arm (38) having opposite first and second ends; a threaded bore (bore 58, threaded portions 72) extending through the arm at the first end; and a threaded bushing (52) threaded into the threaded bore.
Schoolman does not disclose a slot extending from an outer surface of the arm at the first end to the threaded bore so as to define a clamp with spaced tips on the first end of the arm; a hole extending through the clamp tips; a first bolt extending through the hole; and a nut threaded on the bolt to tighten the clamp tips; and the bushing being rotatable in the threaded bore when the first bolt is loosened to allow lateral adjustment of the gauge wheel relative to discs on the row planter.
Rather, Schoolman discloses the bushing being rotatable in the threaded bore when a set screw (77) is loosened from contact with the threaded bushing within an aperture (78) to allow lateral adjustment of the gauge wheel relative to discs (30) on the row planter (Abstract, lines 1-6).
However, Bucher-Guyer discloses (Fig. 1-4) a cutter head for a motor mower, comprising a housing (1); threaded bores extending through the housing; threaded bushings (threaded sleeves 2) threaded into the threaded bores; slots (4) extending from an outer surface of the housing to the threaded bores so as to define clamps with spaced tips; holes extending through the clamp tips; and first bolts (5) extending through the holes and threaded on respective spaced tips to tighten the clamp tips; and the bushings being rotatable in the threaded bores when the first bolts are loosened to allow lateral adjustment of flat contact surfaces (10) relative to a round contact surface (11) of a pivot pin (12).  Bucher-Guyer teaches that such an arrangement is useful for adjusting (eliminating) the play between the flat contact surfaces and the rounded contact surface of the pivot pin ([0022], [0028]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Schoolman by substituting the mechanism for securing the threaded bushing of Schoolman with that of Bucher-Guyer, specifically by providing a the head with the hole, slot, and bolt as taught by Bucher-Guyer.  Both arrangements are known in the art for securing laterally adjustable, threaded bushings in lateral position relative to their housings, and such a substitution would operate as expected without producing new results.
Schoolman in view of Bucher-Guyer does not disclose a nut threaded on the bolt to tighten the clamp tips.
Rather, in order to tighten the clamp tips, Bucher-Guyer discloses the bolts (5) tightenable on the holes, which themselves are internally threaded.
However, Lohrentz discloses (Fig. 1-4) an eccentric cam locking assembly, comprising an arm (32) having a bolt (fastener 50) extending through a hole (in collars 32D) and a nut (fastener 50, opposite the bolt head) threaded on the bolt to tighten clamp tips (on either side of slot 48).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Schoolman in view of Bucher-Guyer by substituting the mechanism for tightening the clamp tips of Bucher-Guyer with that of Lohrentz, specifically by providing a nut for threading on the bolt as taught by Lohrentz.  Both arrangements are known in the art for tightening clamp tips, and such a substitution would operate as expected without producing new results.
Regarding claim 8, Schoolman further discloses (Fig. 1-3) a second bolt (40) extending through the gauge wheel and through a hole in the second end of the arm.
Regarding claim 9, Schoolman further discloses (Fig. 3) a third bolt (54) extending through the bushing and into a hole (50) in the row planter to mount the arm and the gauge wheel to the row planter.
Regarding claim 10, in the combination above, Bucher-Guyer discloses (Fig. 1-4) that the first bolt tightens the clamp to prevent the bushing from rotating within the threaded bore ([0022], [0028]).
Regarding claim 11, in the combination above, Bucher-Guyer discloses (Fig. 1-4) that the first bolt prevents the bushing from rotating in the threaded bore of the arm when the first bolt is tightened ([0022], [0028]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schoolman in view of Bucher-Guyer AG and Lohrentz, and further in view of Sivinski (U.S. 2017/0303464).
Schoolman in view of Bucher-Guyer AG and Lohrentz teaches the elements of claim 1 as described above, but does not disclose that the gauge wheels have an adjustable camber relative to the discs.
However, Sivinski discloses a similar row planter comprising a pair of discs (14) and a pair of gauge wheels (16), wherein the gauge wheels have an adjustable camber relative to the discs ([0009]).  Sivinski teaches that over time and due to component wear, gauge wheel angles change, providing a need for an adjustable gauge wheel camber ([0003], lines 11-14).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the gauge wheels of Schoolman with an adjustable camber relative to the discs, as taught by Sivinski.  Doing so would allow for adjustment to maintain proper positioning relative to the discs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kester (U.S. 2013/0186658) Fig. 5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671